Case 0:20-cv-62026-RAR Document 4 Entered on FLSD Docket 10/26/2020 Page 1 of 1

 

dtorney or Part without Aiorner:

Yosef Steinmetz, Esq.

Cohen & Mizrahi, LLP

300 Cadman Plaza West

12th Floor

Brooklyn, NY 11201
Telephone No: 929-575-4175 FAN No: 929-575-4195

 

Ref No. av File Na

 

Attorney for: Plaintiff

 

Insert nee of Court, and Judicial District and Branch Court:
United States District Court - Southern District Of Florida

Plaintiff: Justin Quimet .
Defendan: Equifax Information Services, LLC, et al.

For Court bse Only

 

AFFIDAVIT OF SERVICE Hearing Date: Time:
Summons & Complaint ,

 

 

 

 

Dept/Div:

 

Case Number:

20CV62026RAR

 

 

1. At the time of service Iwas at least 18 years of age and not a party to this action.

2. I served copies of the Summons in a Civil Action; Complaint for Violations of the Fair Credit Reporting Act and the Fair Debt

Collection Practices Act; Civil Cover Sheet.

3. a Party served: Equifax Information Services,
& Person served.

4. Address where the party was served: Corporation Service Company

1201 Hays Street
Tallahassee, FL 32301

5. / served the party

LLC

Sheena Kruse, Service of Process Intake Clerk

a. by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to receive

process for the party (1) on: Mon., Oct. t2, 2020 (2) at: 11:50AM

7. Person Who Served Papers: Fee for Service

a. Christopher Kady

b. Class Action Research & Litigation
PO Box 740
Penryn. CA 95663

c. (916) 663-2562, FAX (916) 663-4955

  

8 I declare under penalty of perjury under the laws of the State of FLORIDA and under the laws Of tha United States Of

America that the foregoing is true and correct.

 

AFFIDANTT OF SERVICE
Summons & Complaint

voste.211634

 
